Exhibit 99.1 LocatePLUS and Fabasoft Corporation Announce Partnership Leading provider of public information leverages Mindbreeze Enterprise Search to connect workers with the consumer background information they need to drive better business. Beverly, Mass. & Needham, Mass. – August 17, 2009– LocatePLUS and Fabasoft Corporation today announced a strategic partnership between the two companies. Through this partnership, LocatePLUS, a global provider of public background information, and Fabasoft Corporation, a leading provider of Enterprise Content Management solutions, will deliver a sophisticated public records search solution – Mindbreeze PR (Mindbreeze Public Records) that seamlessly connects users to the critical background information they need – from sources both inside and outside their enterprise firewall. LocatePLUS delivers critical, cross-referenced public information on individuals throughout the United States. This information includes names, addresses, dates of birth, prior residences, and, in certain circumstances, real estate holdings, recorded bankruptcies, liens, judgments, drivers’ license information and motor vehicle records.
